Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim 1 is objected to because of the following informalities: the term “rectangular” between the terms “the” and “housing” in line 11 should be deleted for consistency with recitation “the housing” in line 6 of claim 7 previously recited. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the term “to” should be inserted between the terms “adapted” and “enable” in line 3 for proper grammar.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the term “an enclosure” should be amended to “the enclosure” in line 3 since “an enclosure” was previously recited in claim 7 from which claim 16 depends.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the term “an electrolyte” should be amended to “the electrolyte” in line 4 since “an electrolyte” was previously recited in claim 7 from which claim 16 depends.  Appropriate correction is required.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious all of the cumulative limitations of claim 7, a scratch tool apparatus adapted for an electrochemical system including an 
The closet prior art of record is considered to be Wei (CN 202177558), Bosch et al. (Electrochimica Acta 49, 2004, 3029-3038), and Kwon et al. (Corrosion 56, 2000, 32-40).

Prior art Kwon teaches a corrosion cell modified for a scratching electrode test, as shown in Fig. 1, comprising specimen holder D and scratcher F immersed in an electrolyte. As show in the Fig. 1, specimen holder D and scratcher F include a portion below the cover of the electrochemical cell and a portion above the electrochemical cell. However, Kwon fails to teach wherein the housing including flanges that extend perpendicularly from the central section of the housing at the first longitudinal end, the central section being sized to fit into the opening of the cover of the electrochemical cell while the flanges extend so as not to fit through the opening and provide a seat for a top of the scratch tool to sit on top of the cover of the electrochemical cell as required by the instant claim. 
The claims are therefore considered to be patentably distinguished from the prior art of record.



Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/           Primary Examiner, Art Unit 1795